Citation Nr: 0934885	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-00 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for 
bilateral hearing loss.

In his July 2008 Form 9, the Veteran also appealed the issue 
of entitlement to a rating in excess of 30 percent for a 
right knee disability following surgery.  In January 2009, 
the Veteran stated that a 60 percent evaluation more 
accurately reflected the severity of his knee disability.  
The Veteran has since been granted a 60 percent evaluation 
for his right knee following his knee surgery, effective 
February 1, 2009.  Therefore, this issue has been resolved 
and is not before the Board. 


FINDING OF FACT

Hearing loss disability was not present in service and is not 
etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for bilateral 
hearing loss disability.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter in August of 2005.  He did not receive 
VCAA notice on the fourth or fifth Dingess elements until 
March 2006.  The hearing loss claim is being denied; 
therefore, no effective dates or ratings are being assigned.  
He is therefore not prejudiced by the absence of notice on 
those elements.  See Sanders v. Nicholson, 487 F.3d 881, 888-
9 (Fed. Cir. 2007) (prejudice does not exist from absent 
notice where the benefit could not be awarded as a matter of 
law).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  The August 2005 VCAA 
letter was sent prior to the RO's initial decision, but there 
was a timing deficiency with regard to the March 2006 letter.  
This timing deficiency was cured, however, by readjudication 
of the claim in a March 2009 supplemental statement of the 
case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323-4 
(Fed. Cir. 2007).  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, a VA examination was provided in October 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
Veteran's representative argues that the VA examiner did not 
review the opinion provided by the private physician, and 
therefore a new examination is warranted because the Board 
cannot base its decision on that VA examination.  As will be 
discussed in more detail below, the Board finds that the VA 
examination is adequate and no new examination is needed.  
The private physician stated that the Veteran reported noise 
exposure in service, but the physician failed to provide an 
opinion as to whether the Veteran's current bilateral hearing 
loss is due to service.  For this reason, the Board does not 
find that the private physician provided any positive 
evidence that needed to be reviewed by the VA examiner.  In 
this case, the Board has accounted for evidence it finds 
persuasive or unpersuasive, and provided reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  There is 
no reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Hearing loss, as defined in 38 C.F.R. § 3.385, need not be 
shown during service, only currently.  See Hensley v. Brown, 
5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

Analysis

The Veteran claims that his hearing impairment is due to 
noise exposure during his military service.  The Veteran 
explained that he spent time on the flight deck during his 
service in the navy and was told not to go to sick bay for 
hearing problems because it was only a temporary discomfort.  
The Veteran also stated that the head gear that he was 
provided was negligent in that it only filtered a minimal 
amount of noise.  
  
Service treatment records do not show any complaint or 
finding of hearing impairment, and they do not show a 
diagnosis of hearing loss.  The Veteran's hearing was found 
to be normal on the examination for entry into the navy.  The 
discharge physical only included a whispered voice test which 
was normal.

Subsequent to service, the Veteran was afforded a VA 
audiological examination in October 2005, with an examiner 
who reviewed the entire claims file.  During the examination, 
the Veteran reported difficulty hearing speech clearly, over 
the last 15 years.  He reported intermittent "ringing and 
buzzing" bilateral tinnitus while in the military and a few 
years following discharge.  The Veteran reported noise 
exposure while in the military when he worked on the deck of 
an aircraft carrier, refueling jets while their engines were 
still running.  The Veteran was diagnosed with mild to 
moderately severe sensorineural hearing loss of the right ear 
and mild to moderate sensorineural hearing loss of the left 
ear.  The examiner noted that he reviewed the Veteran's 
service treatment records.  The discharge examination only 
included a whispered voice test.  Although findings were 
normal, the examiner stated that it cannot be considered 
evidence of normal hearing since the whispered voice test is 
subjective and insensitive to high frequency hearing loss.   
The examiner opined that due to lack of documentation 
regarding hearing loss and the Veteran's complaints of 
noticeable hearing difficulties for the last 15 years, more 
than 15 years following discharge, it is less likely as not 
that hearing loss is caused by military noise exposure.  

Post-service medical evidence includes a June 2008 letter by 
a private physician, Dr. C.  The physician noted that the 
Veteran reported a history of noise exposure while in the 
military.  The audiological evaluation showed a moderate high 
frequency sensory hearing loss of 4000 Hz in the right ear 
and at 3000 Hz in the left ear.  The Veteran was also 
diagnosed with tinnitus secondary to hearing loss.  The 
physician recommended hearing protection.   

The audiological evaluations have disclosed that the Veteran 
does have sufficient hearing impairment in both ears to 
qualify as a disability for VA compensation purposes.  The 
issue then turns to whether the Veteran's current bilateral 
hearing loss disability is due to service.

The Veteran submitted a statement from soldier who served in 
the military with the Veteran.  He attested to the fact that 
the Veteran spent time on the flight deck and experienced the 
extreme loud noise of jet engines during refueling.  He noted 
that wearing hearing protection every time a jet engine was 
fired up was not always possible.  He also stated that he and 
the Veteran experienced ear aches, as well as ringing and 
buzzing in their ears.  The soldier explained that the 
military noise exposure is the reason why he and the Veteran 
are both experiencing hearing loss and ringing in the ears.

The Veteran also contends that he developed a hearing loss 
disability in service.  The Board has no doubt that the 
Veteran was subjected to excessive noise exposure in service, 
as contended; however, whether his current hearing loss 
disability is related to such noise exposure is a medical 
question, which the Veteran and his fellow solider are not 
competent to answer.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The only competent medical opinion provided in the Veteran's 
claims file is the VA examiner's opinion that it is less 
likely than not that the Veteran's current hearing loss is 
related to his military service.  The examiner reviewed the 
Veteran's claims file, conducted a thorough audiological 
examination and provided an explanation for his opinion.  

The letter provided by a private physician, Dr. C., did not 
include an opinion as to whether the Veteran's hearing loss 
is related to service.  Dr. C. only stated that the Veteran 
reported noise exposure while in the military.   Even if the 
Board construed this statement to be an opinion, Dr. C. 
failed to provide an explanation for his opinion and was 
unable to review the Veteran's service treatment records.   
Therefore, the Board finds that Dr. C.'s statements provide 
very little probative value.

The Veteran's representative argues that Dr. C. stated that 
the Veteran's tinnitus is secondary to hearing loss and 
therefore the Veteran's hearing loss should be service-
connected since the Veteran's tinnitus is service-connected.  
Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected condition; however, secondary service 
connection is not established when a nonservice-connected 
disability causes or aggravates a service-connected 
disability.  See 38 C.F.R. § 3.310(a); Johnston v. Brown, 10 
Vet. App. 80, 86 (1997) (additional disability is not 
compensable when a service-connected disability is aggravated 
by a nonservice-connected disability).  Furthermore, Dr. C. 
failed to provide an opinion that the Veteran's tinnitus or 
bilateral hearing loss were related to the Veteran's service.  
For the foregoing reasons, the Board finds that the VA 
examiner's opinion has more probative value than any of Dr. 
C.'s statements.

Accordingly, the Board concludes that a preponderance of the 
evidence is against this claim, and therefore, service 
connection for a bilateral hearing loss disability is not in 
order.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


